Case 9:20-bk-10554-DS   Doc 343-7 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 7 Page 1 of 3




                   EXHIBIT 7
          Case 9:20-bk-10554-DS                   Doc 343-7 Filed 09/18/20 Entered 09/18/20 20:43:59                                  Desc
                                                     Exhibit Exhibit 7 Page 2 of 3




                                             Group Home Bulletin
                                      DIVISION OF DEVELOPMENTAL DISABILITIES                                         PROGRAM MONITORING

                                                DHS LICENSURE                                      INCIDENT REPORTING
ISSUE 11 ● WINTER 2011
                                                REQUIREMENTS                                            PROTOCOL
CONTENTS:                             In concurrence with the regulatory process of the        Incident Reporting to the Division is instrumental in
                                      Department of Health Services (DHS), we want to          promoting the Health, Safety and Welfare of the
DHS Licensing                    1
                                      alert you to the requirement that a timely application   individuals we serve. An INCIDENT is defined as
 Requirements                         must be received by the Department of Health             “an occurrence, which could potentially impact the
Incident Reporting               1    Services – Office of Special Licensure for the           health and well being of an individual enrolled with
 Protocol                             renewal of all site licenses:                            the Division or in the community.”
                                           According to the Department of Health
ABUSE: Our Shared                2                                                             The list of what can be identified as an “incident” is
                                           Services (DHS), and in compliance with
 Responsibility                                                                                extensive. Please refer to DES/DDD POLICY
                                           ARS 41-1092.11 an application is required
                                                                                               CHAPTER 2100 for a list of what is considered an
                                 2         for all inspections prior to licensure or
Prone Restraints                                                                               incident and a serious incident. It is imperative that
                                           renewal.
                                                                                               all incidents be reported timely to the Division.
Equal Opportunity                     In reviewing the license, you will see an excerpted
Employer/Program                                                                               First, and foremost, when an incident occurs, take
                                      portion of ARS 41-1092.11, regarding the license
Under Titles VI and VII of the                                                                 whatever actions are necessary to resolve the
                                      renewal:
Civil Rights Act of 1964 and the                                                               emergency and ensure the individual’s health and
Americans with Disabilities Act of
                                           Pursuant to ARS 41-1092.11 (A) upon
                                                                                               safety. This may include calling 911 and taking any
1990 (ADA), Section 504 of the             submittal of a timely and sufficient
                                                                                               appropriate emergency action.
Rehabilitation Act of 1973, and            application, this license will remain in
the Age Discrimination Act of              effect until Reissued or Revoked.                   Secondly, be sure to comply with the Division’s
1975, the Department prohibits
                                                                                               timelines for reporting the incident.            Serious
discrimination in admissions,         It has been brought to the Division’s attention that
programs, services, activities,                                                                incidents are to be reported to the Division as soon as
                                      some providers are experiencing delays with the
or employment based on race,                                                                   possible, but no later than twenty-four (24) hours
                                      DHS inspections; however, a timely application will
color, religion, sex, national                                                                 after the incident occurs. All other incidents must be
origin, age, and disability.          prevent gaps in the licensure process. “Timely” is
                                                                                               reported to the Division by the close of the next
                                      defined as at least 30 days prior to license
The Department must make a                                                                     business day following the incident. After reporting
reasonable accommodation to           expiration. A link to the DHS application is
                                                                                               the incident to the Division, please be sure to follow
allow a person with a disability to   provided below. It is critical that the application be
                                                                                               up with a written explanation of the incident. Ensure
take part in a program, service or    received by DHS timely. The application can be
activity. For example, this means                                                              that the incident is written clearly, objectively, and in
                                      mailed, faxed or sent electronically.
if necessary, the Department                                                                   order of occurrence, without reference to the
must provide sign language            As you are probably aware, the DDD Quality               writer’s opinion. Keep in mind incident reports are
interpreters for people who are       Assurance Unit has been contacting agencies              available to family members and/or guardians and
deaf, a wheelchair accessible
location, or enlarged print
                                      regarding group homes whose licenses are due for         are considered legal documentation.
materials. It also means that the     renewal in the near future. It is DDD’s protocol to
                                                                                            Thirdly, after reporting the incident, the Division
Department will take any other        check licenses at every review. We will continue
                                                                                            uses the information to collect data. Incidents may
reasonable action that allows you     with this courteous, proactive approach to alerting
to take part in and understand a                                                            result in an Internal Investigation by the Provider
                                      agencies in advance in order to assist providers in
program or activity, including                                                              Agency and/or the Division. Investigations are used
making reasonable changes to
                                      timely submittals.
                                                                                            to collect additional facts and to identify tends. Your
an activity. If you believe that      Vendors should have systems in place to monitor the cooperation is required to ensure a timely resolution
you will not be able to under-
stand or take part in a program       expiration dates of licenses and submit applications process of the incident.
of activity because of your           within the timeframes indicated above. In addition,
                                                                                            For information, please visit: Department of
disability, please let us know of     group home settings should be prepared for the
your disability needs in advance,                                                           Economic Security, Division of Developmental
                                      inspection to prevent delays, as all corrections must
if at all possible.                                                                         Disabilities Policy and Procedure Manual Chapter
                                      be verified prior to the issuing of the renewal
To request this document in                                                                 2100—Incident Management:
                                      license.
alternative format, or for further                                                                 https://www.azdes.gov/uploadedFiles/
information about this policy,        For more DHS licensing information, please visit:       Developmental_Disabilities/2100.pdf
contact the Division of Develop-          http://www.azdhs.gov/als/grouphm/index.htm
mental Disabilities ADA               http://azdhs.gov/als/formsdd_licenseapplication.pdf
Coordinator at (602) 542-6825;
TTY/TTD Services: 7-1-1.               http://www.azdhs.gov/als/forms/dd_checklist1.pdf
        Case 9:20-bk-10554-DS                Doc 343-7 Filed 09/18/20 Entered 09/18/20 20:43:59                                  Desc
                                                Exhibit Exhibit 7 Page 3 of 3
                                     ABUSE: OUR SHARED RESPONSIBILITY
                                                                                                                             —Vicenté Benjamin
                                                                                                                                  PROGRAM MONITOR

                                              ABUSE! You probably heard that word at least once and probably have had more
                                              discussions about it than you care to think about. Is this word overused? Have we heard it too
                                              much, so much in fact that we have become desensitized? Well, that is debatable, but “abuse”
                                              is an issue that is not going away. Abuse is very real in the day-to-day operations of the
                                              business in which we find ourselves—the business of supporting persons with developmental
                                              disabilities. Granted, this might not be an issue in the specific environment in which you do
                                              operate, but rest-assured it rears its ugly head all too often.
                                                 For the sake of this discussion, however, let us go beyond the actual act of abuse and talk
                                                 about the responsibility for abuse. In the context of the problem of abuse, responsibility
                                                simply means Who is to be held accountable? However, more importantly, maybe we should
be asking ourselves “Do I, as part of this organization, share the responsibility for this or any aspect of abuse?”
Of course, no one is saying that you should take responsibility for the actions of a colleague/co-worker. We do our best when “working” with
our colleagues and the people we support to respect the rights of others. We assure no one is hurt. We do not yell at each other. We do not
use obscenities or use derogatory or degrading names—not even in jest. Nevertheless, by doing all this have we met our responsibility for
abuse prevention, but when abuse happens, do you share any responsibility for it happening?
Well, consider this. You work alongside John Doe who supports persons with developmental disabilities everyday. You have gotten to know
him very well and, in fact, you have become good friends. You know him so well that you can detect when he is having a bad day, even to
the extent that at times, you are careful to temper your interactions with him because you are unsure, given his mood, how they may react.
You notice that he is involved with a challenging consumer and is beginning to show signs that he may “lose his cool.” Do you have a
responsibility to bring this to his attention? You can greatly assist him in dealing with the situation/consumer by suggesting that he take a
break or step back from the situation. It would be better to defuse the situation before he possibly crosses the line and/or abuses the
individual. Knowing what you “know”, if you do nothing and an act of abuse occurs, do you share any responsibility for what happens?
Remember: As a leader, your commitment to providing support is not restricted to the consumer. It also extends to supporting your
co-workers. In some instances this might mean defusing a possibly difficult situation, or, at the very least, being open and honest in
communicating to your co-worker that s/he is on the verge of losing it and needs to “check” him/herself. If you do nothing, you certainly
share the responsibility for it happening. You knew it was coming and did nothing to stop it. Moreover, if you do indeed do something to
prevent possible incident of abuse from taking place, you share the responsibility for the positive outcome. Keep in mind that abuse does not
just affect the person being abused and the abuser. It affects the consumer’s family, the organization as a whole, and the staff who are
charged with providing the positive supports needed for growth and development—especially those staff associated with that specific home.
All of us share in the responsibility.
Yes! There is such a thing as “Shared Responsibility”. We all share the responsibility for abuse—for the Prevention of and
Reporting Abuse whenever it may occur.


      PRONE RESTRAINTES: NOT AN APPROVED CIT PROCEDURE
                                                                                                                         —Dr. Bob Klaehn, M.D.
                                                                                                                                  MEDICAL DIRECTOR

A prone restraint — in which a person is held face down on the stomach or chest — is a dangerous procedure
and the deadliest form of restraint. A 2002 study by Protection & Advocacy, Inc. in California suggests “sudden
death during prone restraint … is not an uncommon phenomenon.” In 2000, the Division removed prone
restraints as an acceptable form of intervention from the Client Intervention Training (CIT) curriculum.
Prone restraints were removed from CIT due to increasing recognition that instead of keeping individuals safe,
this type of restraint was endangering them. The Division continues to prohibit this type of restraint and
encourages vendors to provide staff with training on alternative behavior management procedures for controlling
and resolving difficult situations. To learn more about effective behavior management strategies and support,
consult with your provider agency’s training instructor.
                                   FOR ADDITIONAL RESOURCE INFORMATION:
                                http://www.disabilityrightsca.org/pubs/701801.pdf

                                                                                  GROUP HOME BULLETIN PUBLISHED BY
                                                                                        Department of Economic Security
      The Quality Assurance Unit has a CUSTOMER                                  DIVISON OF DEVELOPMENTAL DISABILITIES
  SATISFACTION SURVEY available for your feedback in                                   PROGRAM MONITORING UNIT
    response to your recent Program Monitoring review.                                               EDITORS
    YOUR FEEDBACK IS IMPORTANT TO US!                                                  Central Office Quality Assurance Staff:
   A convenient & user-friendly website has been set up for                             Vincenté Benjamin & Nicole Morong
    the use of your agency staff in completing the survey:                        PLEASE SEND FEEDBACK/COMMENTS TO
       http://www.surveymonkey.com/s/LLRHDND                                              dddmonitoring@azdes.gov
